SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transactions applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identity the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: Firsthand Technology Value Fund Shareholder Meeting April 14, 2011 VOTE See enclosed proxy card for details on how to vote: >By Mail >By Phone >Online SUMMARY OF PROPOSAL Reorganization of Firsthand Technology Value Fund, an open-end fund, into a business development company, a type of closed-end fund. POTENTIAL BENEFITS > Fund gains flexibility to invest in attractive opportunities among private technology and alternative energy companies > Fund able to increase investments in existing private holdings to take advantage of potentially favorable valuations > Venture capital-style fund without restrictions on who may own shares > Continuity of management POTENTIAL RISKS > Fund cannot be redeemed at NAV > Shares of closed-end funds often trade on the market at a discount to NAV > No immediate market exists yet for trading shares of this fund; shares may be hard to sell > Accounts with realized gains are subject to income taxes > The closed-end fund will not be able to take advantage of the tax-loss carry-forward of the open-end fund > The Fund’s NAV will decrease slightly as a result of reorganization expenses This is only a summary. Please see the combined proxy statement and prospectus dated January 24, 2011 (the “proxy statement”) for more complete information. To obtain a copy of the proxy statement, please call 1.888.884.2675 or visit www.firsthandfunds.com/proxy.
